Citation Nr: 0811011	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis with pleural plaques.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946 and from December 1947 to October 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2008, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his case on the Board's 
docket, pursuant to 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that, while the results pulmonary function tests 
show that the veteran's forced vital capacity (FVC) is from 
85 to 89 percent of what was predicted, and diffusion 
capacity of the lungs for carbon monoxide by the single 
breath method (DLCO (SB)) is 56 percent, all of the veteran's 
pulmonary impairment is due to his (non-service-connected) 
chronic obstructive pulmonary disease (COPD).


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for asbestosis with pleural plaques are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Code 6833 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not issued at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a letter 
evidently issued in March 2006, the RO provided the veteran 
with notice consistent with the Court's holding in Dingess.  
As the appellant's claim for an initial compensable rating 
for asbestosis is being denied, as set forth below, there can 
be no possibility of prejudice to him.  As set forth herein, 
no additional notice or development is indicated in the 
appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a letter issued in July 2005, the RO informed the 
appellant of its duty to assist him in substantiating him 
claim under the VCAA and the effect of this duty upon him 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires 
that VA notify the claimant that, to substantiate a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the July 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's September 
2004 statement to the effect that he was "terminal" and 
that his May 2005 statement primarily concerns the effect his 
chronic obstructive pulmonary disease (COPD) and asbestosis 
has had on his employability and daily life.  However, he 
also reported that he was in receipt of Social Security 
Administration (SSA) disability benefits since 1982 for 
residuals of a motor vehicle accident.  It can only be 
concluded that he does not consider his asbestosis condition 
to have a significant effect on his employability.  

Therefore, the Board does not view the disability at issue to 
be impacted by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.  

Finally, the August 2005 statement of the case (SOC) and the 
November 2005 supplemental statement of the case (SSOC) set 
forth the rating criteria applicable to the asbestosis 
disability.  The veteran was accordingly made well aware of 
the requirements for increased ratings for this disability 
pursuant to the applicable rating criteria, and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that the veteran 
was afforded VA examinations February and September 2005 and, 
in October 2005, a third VA physician provided an additional 
opinion regarding the level of impairment attributable to the 
veteran's service-connected asbestosis.  As noted above, in 
his May 2005 written statement, the veteran reported 
receiving SSA disability benefits since 1982 due to an 
automobile accident, but did not assert, and the record does 
not reflect, that SSA considered the veteran disabled due to 
the disability at issue.  Thus, he is not harmed by the 
absence of SSA records in the claims file, given that the 
issue at hand is the current disability level of the 
veteran's service-connected asbestosis.  In fact, in an 
August 2005 signed statement, the veteran said that he had no 
other evidence of record, not currently associated with his 
service medical records from any other source needed to 
substantiate his current claim.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran contends that his service-connected asbestosis 
warrants an initial compensable rating.  In his September 
2004 written statement he said that he was "terminal" and, 
in his July 2005 notice of disagreement, maintained that 
under Diagnostic Code 6833, the "least award" (that 
apparently could be granted) is a 10 percent rating.

The record reflects that, in a July 2005 rating decision, the 
RO granted service connection for asbestosis with pleural 
plaques and awarded a noncompensable disability evaluation.  
The RO based its determination, in large measure, upon a 
review of the veteran's service personnel records that 
described his work as a motor machinist mate, engineman, and 
aviation support personnel in service, that were occupations 
considered to produce probable exposure to asbestos.  In May 
and June 2005 written statements, the veteran essentially 
clarified and confirmed his exposure his exposure to 
asbestos.  He also gave a history of using tobacco products 
in service and since his discharge.

Private medical records from Dr. W., dated during June and 
July 2004, indicate that the veteran had moderately severe 
COPD and asbestosis and was encouraged to quit smoking.  It 
was noted that the veteran gave a history of smoking two to 
three packs of cigarettes per day but was currently down to 
one pack a day.  Results of pulmonary function tests noted 
severe obstructive defect.  Results of a chest x-ray were 
reported to show changes of COPD with bilateral pleural 
plaques; a computed tomography (CT) scan was reported to show 
pleural plaques and asbestosis.

In February 2005, the veteran, who was 78 years old, 
underwent VA examination.  According to the examination 
report, the veteran had a previous diagnosis of COPD.  The 
veteran had a chronic productive cough and denied any 
hemoptysis.  He had anorexia and dyspnea on exertion even 
with small steps.  He denied a history of asthma.  He 
reported that he had frequency of COPD attacks that led to 
incapacitation almost daily.  On examination of the veteran's 
lungs, there were markedly decreased breath sounds, 
bilaterally, with small expiratory wheezes.  His heart rate 
was regular but his heart sounds were distant.  

Results of pulmonary function tests performed by VA in 
February 2005 revealed FVC was 79 percent (85.5 percent post 
bronchodilator) of predicted value, and Forced Expiratory 
Volume in one second (FEVI) was 55.1 percent (57.6 percent 
post bronchodilator) of predicted value.  There was a 
FEV1/FVC ratio of 52 percent (50 percent post 
bronchodilator).  Moderate obstructive ventilatory defect 
with partial response to bronchodilator was noted.  

According to the VA examination report, the diagnoses were 
COPD (moderate obstructive ventilatory defect) and history of 
asbestos exposure.  The VA examiner said there was no 
radiological or other evidence to suggest a relationship 
between COPD and asbestos exposure.  In a later dated 
Addendum, the VA examiner said that the results of the 
pulmonary function tests did not reveal a restrictive defect 
that would be expected if the veteran had interstitial lung 
disease from asbestos.  The veteran's chest x-ray raised the 
question of a pleural plaque on the left and a chest CT was 
requested to pursue this question.  

In September 2005, the veteran underwent another VA 
examination.  The examination report indicates that the 
veteran was diagnosed with COPD some time ago and did not 
recall exactly when.  His current symtoms included a 
productive cough on a daily basis but he denied any 
hemoptysis.  He lost about five pounds in the last month that 
the examiner said sounded intentional.  The veteran had 
severe dyspnea and came to the examination in a wheelchair.  
He said he was only able to walk between five and ten feet 
before he got short of breath.  He was unable to go from the 
bedroom to the kitchen without getting short of breath.  
Current treatment included Combivent, flunisolide, and 
formoterol with no requirement for oxygen thus far.  
According to the veteran, the frequency of incapacitation was 
very rare.

On examination, the veteran appeared to be well-hydrated and 
well-nourished.  He was slightly cachetic and in no acute 
distress.  He had a regular heart rate and rhythm.  
Examination of the lungs revealed diffuse rhonchi in all lung 
fields with a slight decrease in "AP" diameter.  There was 
no significant cyanosis, clubbing or edema in the 
extremities.  The examiner reviewed the results of the 
February 2005 pulmonary function tests, noting that the FVC 
was 79 percent of predictability, the FEVI was 55.1 percent 
of predictability, and the FEVI/FVC was 52 percent of 
predictability (all pre bronchodilator).  The interpretation 
at that time was moderate obstructive ventilatory defect with 
partial response to bronchodilators.

Further, according to the VA examination report, results of 
pulmonary function tests performed at the time of the 
September 2005 examination indicated that no bronchodilator 
was administered with this test.  The FVC was 89 percent of 
predictability, the FEV1 was 58 percent of predictability, 
the FEV1/FVC was 50 percent of predictability, and the DLCO 
was 56 percent.  The VA examiner said that all of this 
correlated to no significant or major change in lung values 
since February 2005.  The diagnosis was COPD not requiring 
oxygen at the time.  It was also noted that the veteran 
required a wheelchair due to dyspnea on exertion.  The 
veteran's pulmonary function tests correlated to moderate 
obstructive ventilatory defect.

In a subsequent statement dated the same day in September 
2005, the VA examiner noted that a question was raised 
regarding what percentage of the veteran's respiratory 
complaints were associated with COPD and what percentage were 
associated with his asbestosis.  It was noted that the VA 
examiner reviewed the veteran's medical records, including 
the February 2005 VA examination report.  It was further 
noted that in some private medical records, it appeared that 
the veteran was diagnosed with asbestosis based on CT 
results, but the CT results were not in the claims file.  A 
new CT scan was recommended and not yet completed.  The VA 
examiner also said that results of the pulmonary function 
tests revealed a moderate obstructive ventilatory defect 
consistent with COPD with no restrictive component that would 
be consistent with asbestosis.  The VA examiner said she 
lacked results of an old or current CT and pulmonary function 
tests that supported a diagnosis of restrictive disease.  

In an October 2005 Addendum, another VA physician said that 
the veteran's April 2005 chest CT showed severe bullous 
emphysema.  There were areas of pleural thickening, many of 
which were calcified at each hemithorax.  That raised the 
possibility of previous asbestos exposure.  Further, the VA 
physician said that results of full pulmonary function tests 
performed in September 2005 showed normal lung volumes.  
Spirometry revealed a moderate obstructive ventilatory defect 
with no improvement after inhaled bronchodilators.  Diffusion 
was moderately reduced and remained so when corrected for 
alveolar volume, considered consistent with loss of gas 
exchange surface.  Then, this VA physician stated that, based 
on the above data, it was concluded that the veteran had 
evidence of prior asbestosis exposure "but no pulmonary 
impairment due to asbestos.  All of [the veteran's] pulmonary 
impairment is due to his [COPD]".

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected asbestosis warrants a 
compensable disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the July 2005 rating decision granted 
service connection and an initial noncompensable disability 
evaluation for asbestosis with pleural plaques to which the 
veteran submitted a timely notice of disagreement with the 
disability evaluation awarded to his service-connected 
asbestosis disability.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability. Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (to the 
effect that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

The veteran has been assigned a noncompensable rating for his 
asbestosis under 38 C.F.R. § 4.97 Diagnostic Code 6833.  
Ratings for asbestosis, as with many other diseases of the 
respiratory system, are based upon the results of pulmonary 
function testing.  Accordingly, a 10 percent rating is 
assigned when the FVC is between 75 and 80 percent of what 
was predicted, or where the DLCO (SB) is between 66 and 80 
percent of what was predicted.  Id.  A 30 percent rating is 
warranted for FVC of 65 to 74 percent, or a DLCO (SB) of 56 
to 65 percent of the value predicted.  Id.

The objective and probative medical evidence shows at a 
pulmonary function test in February 2005, the veteran's FVC 
was measured as 85.5 percent of predicted value and, in 
September 2005, it was measured as 89 percent of the 
predicted value.  DLCO (SB) was 56 percent.  These findings 
correspond to a compensable rating under Diagnostic Code 6833 
for asbestosis, noting the DLCO (SB) of 56 percent.  

However, in October 2005, a VA physician reviewed the results 
of the veteran's clinical tests and said that the veteran's 
April 2005 chest CT showed severe bullous emphysema, with 
areas of pleural thickening, many of which were calcified at 
each hemithorax that raised the possibility of previous 
asbestos exposure.  The VA physician stated that full 
pulmonary function tests in Septemer 2005 showed normal lung 
volumes.  Spirometry revealed a moderate obstructive 
ventilatory defect with no improvement after inhaled 
bronchodilators.  Diffusion was moderately reduced and 
remained so when corrected for alveolar volume that was 
consistent with loss of gas exchange surface.  In this VA 
physician's opinion, and "[b]ased on the above data, it is 
concluded that the veteran has evidence of prior asbestos 
exposure but no pulmonary impairment due to asbestos.  All 
his pulmonary impairment is due to his [COPD]".  

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  But 
here, a VA physician reviewed the veteran's medical records, 
described the clinical test findings and concluded that all 
of the veteran's pulmonary impairment is due to his non-
service-connected COPD. 

The Board recognizes that the veteran has a moderate 
obstructive ventilatory defect that results in daily 
breathing difficulty.  However, a VA examiner who reviewed 
the probative recent clinical test results concluded that all 
the veteran's pulmonary impairment was due to non-service-
connected COPD.  There is no competent medical evidence to 
contradict this opinion.  Thus, there is no objective medical 
evidence to support the criteria for a compensable evaluation 
for the veteran's service-connected asbestosis with pleural 
plaques.

Given the foregoing observations, the Board finds that, under 
the above-cited criteria, the preponderance of the evidence 
is against an initial compensable rating for the service-
connected asbestosis.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.97, Diagnostic Code 6833.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
asbestosis, as the Court indicated can be done in this type 
of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial compensable evaluation for asbestosis with pleural 
plaques is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


